DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Claim Interpretation
2.  The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim fora Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described i n the specification and equivalents thereof.

The following is a quotation of pre-AIA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described i n the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) orpre-AIA 35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under35 U.S.C. 112(f) orpre-AIA 35 U.S.C. 112, sixth paragraph:

(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic place holder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term "means" or "step" or the generic place holder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C)    the term "means" or "step" or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) orpre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) orpre-AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) orpre-AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under35 U.S.C. 112(f) orpre-AIA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are: 

“…a histogram generator to generate…” in claims 1 and 6
“...a histogram analyzer to determine...” in claim 1
“…a machine learning model processor to apply…” in claim 1
“…a multiple hypothesis tester to perform….” in claims 1 and 3
“…a machine learning model trainer to train…” in claims 4 and 5
“...means for generating...” in claims 13 and 18
“...means for determining...” in claim 13
“…means for applying...” in claim 13 
“...means for testing...” in claims 13 and 15
“...means for mitigating...” in claim 13
“...means for training...” in claims 16 and 17

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C.112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient 

                                      Claim Rejections - 35 USC §112
3.    The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.    Claims  1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.   Regarding claims 1-6, the claim limitations “…a histogram generator to generate” in claims 1 and 6; “a histogram analyzer to determine” in claim 1; “a machine learning model processor to apply” in claim 1; “a multiple hypothesis tester to perform” in claims 1 and 3; and “a machine learning model trainer to train” in claims 4 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

6.  Regarding claims 13-18, the claim limitations “...means for generating” in claims 13 and 18; “means for determining”, “means for applying”, “means for mitigating” in claim 13;  and “means 

The claims are rejected under 35 USC Sec. 112(b) because the Applicant’s Specification does not disclose the structure including the algorithms necessary to program a general-purpose computer into a specialized one capable of carrying out the functions.

For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112(f), the corresponding structure is required to be more than simply a general purpose computer or microprocessor, Aristocrat Technologies, Inc. v. International Game Technology, 521 F.3d 1328, 1333, 86 USPQ2d 1235, 1239-40 (Fed. Cir. 2008). The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor, WMS Gaming, Inc. v. International Game Technology, 184 F.3d 1339, 51 USPQ2d 1385 (Fed. Cir. 1999). The written description of the specification must at least disclose the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function, Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1243.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:



(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.


Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claim(s) 1, 3-7, 9-13, 15-19 and 21-24 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Prvulovic (US Pub.No.2018/0012020).

 9.    Regarding claims 1,7,13 and 19 Prvulovic teaches an apparatus, a non-transitory computer-readable medium and a method,  for detecting side channel attacks, the apparatus comprising: a histogram generator to generate a histogram representing cache access activities; a histogram analyzer to determine at least one statistic based on the histogram (Figs.5-7, Para:0005 and Para:0023 teaches detecting statistics or patterns of detected cache misses within a predicted software block over a plurality of occurrences and performing a statistical test or a pattern matching algorithm on the detected statistics or patterns of the detected cache misses to determine a likelihood of a valid execution of the software block; and determining, in response to the statistical test or pattern matching algorithm indicating that the detected cache misses are highly unlikely in a valid execution of the software block, that an anomaly exists);

a machine learning model processor to apply a machine learning model to the at least one statistic to identify an attempt to perform a side channel attack (Figs.4,7, Para:0007 and Para:0136 teaches applying machine learning model);



 and an anomaly detection orchestrator to, in response to the machine learning model processor identifying that the at least one statistic is indicative of the side channel attack and the probability not satisfying a similarity threshold, cause the performance of a responsive action to mitigate the side channel attack (Par: 0141-0143 and Para: 0146 teaches based on the multi-hypothesis matching, the analyzer processor creates a confidence threshold and decides whether an anomaly has occurred. Para: 0098-0098 teaches performing a responsive action to mitigate the side channel attack).

10. Regarding claims 3, 9, 15 and 21 Prvulovic teaches the apparatus, the non-transitory computer-readable medium and the method, wherein the multiple hypothesis tester is to perform the multiple hypothesis testing using a Kolmogorov-Smimov test (Para: 0148 teaches performing Kolmogorov-Smimov test).

11. Regarding claims 4, 10, 16 and 22 Prvulovic teaches the apparatus, the non-transitory computer-readable medium and the method, further including a machine learning model trainer 

12. Regarding claims 5, 11, 17 and 23 Prvulovic teaches the apparatus, further including a machine learning model trainer to train the machine learning model based on an attack histogram representative of cache access activities performed during the side channel attack (Para: 0007 and Para: 0077 teaches to train the machine learning model based cache access activities performed during the side channel attack).

13. Regarding claims 6,12, 18 and 24 Prvulovic teaches the apparatus, the non-transitory computer-readable medium and the method, further including a cache state interface to sample a cache state of a processor, the histogram generator to generate the histogram based on the sampled cache state (Para:0035, Para:0116 and Para:0146 teaches sample a cache state of a processor) .

Claim Rejections - 35 USC § 103
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. Claims 2, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prvulovic (US Pub.No.2018/0012020) in view of Khorrami (US Pub.No.2019/0340392).


Khorrami teaches the apparatus, the non-transitory computer-readable medium and the method, wherein the machine learning model is implemented by a support vector machine (Para: 0083 and Para: 0131 teaches the machine learning model is implemented by a support vector machine).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of  invention to modify the teachings of Prvulovic to include the machine learning model is implemented by a support vector machine as taught by Khorrami such a setup would yield a predictable result of anomaly detection using normal light-weight machine learning algorithms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431